ON PETITION TO REHEAR
WALKER, Presiding Judge.
A petition to rehear has been filed in this case. It reargues the matters thoroughly argued by counsel and fully considered by us in reaching our original conclusion. The material issues discussed were fully dealt with in the original opinion of the court, to which we adhere. McBee v. State, 213 Tenn. 15, 372 S.W.2d 173.
*330The defendant has also filed a petition for reduction of bail. He suggests that a minimum bond would be appropriate and that it should not be increased after this court affirmed his conviction. We think the bond of $7000 is proper and this application is denied.
HYDER and RUSSELL, JL, concur.